*573Opinión disidente del
Juez Asociado Señor Negrón García.
El “meollo de la función judicial y las graves responsa-bilidades que ésta entraña no radican en la sencilla opera-ción de sacar una conclusión de dos premisas, para comple-tar un supuesto silogismo. Sentadas la premisa mayor y la premisa menor, la operación de extraer la consecuencia puede realizarla correctamente un niño de diez (10) años, o incluso la sirvienta analfabeta. En todo caso, tiene uno que darse cuenta de que la auténtica miga de la función judicial y la pesada carga de la misma no consistirían jamás en deducir la conclusión de dos premisas, sino en la tarea, muchas veces dificilísima, de sentar las dos premisas correctas”. L. Recaséns Siches, Introducción al Estudio del Derecho, 3ra ed., México, Ed. Porrúa, 1974, pág. 199.
La aplicación de los principios de hermenéutica legal esbozados en la opinión mayoritaria nos lleva a un resul-tado distinto. Partimos de la premisa de que, si bien los estatutos in pari materia deben ser “interpretados conjun-tamente”, ello no significa que sus disposiciones tendrán el mismo alcance. Ese enfoque responde a no alterar la polí-tica pública que consagran mediante una interpretación aislada. De la misma forma, la interpretación conjunta de los estatutos in pari materia define su extensión y cobertura. Después de todo, si se presume que el legislador conoce leyes anteriores, en ausencia de una expresa o im-plícita intención derogatoria, la legislación posterior ha de considerarse complementaria. En esa circunstancia, con-cluir que dos o más estatutos tienen la misma extensión es un absurdo hermenéutico y un ejercicio impermisible del Poder Judicial que deroga la expresión legítima y válida de la Asamblea Legislativa. Elaboremos.
*574HH
En 1950 se aprobó la Ley Núm. 382 de 11 de mayo, 29 L.P.R.A. see. 136 et seq., para imponer responsabilidad civil por discrimen en el empleo por razón de ideas políticas. Su Art. 1 (29 L.P.R.A. sec. 136) dispuso que la responsabilidad sería por una suma igual al doble del importe de los daños. De no poder determinarse la cuantía de los daños pecunia-rios o si su cuantía resulta menor de cincuenta dólares ($50), el tribunal quedaba facultado para imponer una compensación hasta mil dólares ($1,000). A su discreción, podía ordenar la reposición del empleado, y al patrono ce-sar y desistir de la práctica discriminatoria. También esta-bleció una presunción controvertible de intención discrimi-natoria si el despido ocurre tres (3) meses antes o seis (6) meses después de cualquier elección política.
Aunque no contamos con el beneficio de su historial le-gislativo, de su texto se desprende que se aplica a “toda persona natural o jurídica que emplee obreros, trabajado-res o empleados, y al jefe, funcionario, gerente, oficial, gestor, administrador, superintendente, capataz, mayordomo, agente o representantes de dicha persona natural o jurídica”. (Énfasis suplido.) Art. 4 de la Ley Núm. 382, supra, 29 L.P.R.A. sec. 139. De esta definición surge la am-plia cobertura del texto y, sobre todo, que no excluye al Gobierno.
Subsiguientemente, en el 1959 se aprobó la Ley Núm. 100 de 30 de junio, 29 L.P.R.A. see. 146 et seq., que impuso responsabilidad civil y penal a todo patrono que discrimi-nara por razón de edad, raza, color, religión o condición social. En su versión original no cubría discrimen por ra-zón de ideas políticas ni sexo. Ambas modalidades fueron incluidas por la Ley Núm. 58 de 22 de junio de 1975 y la Ley Núm. 50 de 30 de mayo de 1972, respectivamente.
De su texto observamos que el esquema de responsabi-lidad civil de la Ley Núm. 100, supra, es prácticamente *575idéntico al de la Ley Núm. 382, supra;(1) a diferencia de esta última, se considera patrono “toda persona natural o jurídica que emplee obreros, trabajadores o empleados, y al jefe, funcionario, gerente, oficial, gestor, administrador, su-perintendente, capataz, mayordomo, agente o represen-tante de dicha persona natural o jurídica. Incluirá aquellas agencias o instrumentalidades del Gobierno de Puerto Rico que operen como negocios o empresas privadas.” Art. 6 de la Ley Núm. 100, supra, 29 L.P.R.A. sec. 151(2).
Como señala la opinión mayoritaria, esta definición ex-cluye al Gobierno y sólo pretende cobijar a las empresas privadas y corporaciones públicas que operen como nego-cios privados. El historial legislativo de la Ley Núm. 100, supra, así lo confirma. 12 Diario de Sesiones de la Asamblea Legislativa (Senado), T. 2, págs. 681-688 (1959), sustitutivo del P. del S. 331. Véase, también, Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990). Sin embargo, en el historial de la Ley Núm. 58, supra —cuyo propósito original era extender la protección a programas de adiestra-miento o aprendizaje— no se discutieron las razones para incluir, entre los discrímenes prohibidos el de ideas políticas.
HH HH
Las Leyes Núms. 382 y 100, supra, pertenecen a un cuerpo de estatutos dirigidos a garantizar protecciones en el trabajo. Complementan esta gama de garantías la Ley Núm. 3 de 13 de marzo de 1942, según enmendada, 29 L.P.R.A. secs. 467-474 (ley para la protección de madres obreras); la Ley Núm. 69 de 6 de julio de 1985 (29 L.P.R.A. sec. 1321), que prohíbe el discrimen por razón de sexo; la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. sec. 155), *576que prohíbe el hostigamiento sexual en el empleo, y la Ley Núm. 130 de 8 de mayo de 1945 (29 L.P.R.A. sec. 61), Ley de Relaciones del Trabajo de Puerto Rico.
La definición de “patrono” en la Ley Núm. 382, supra, es posterior a la Ley de Relaciones del Trabajo de Puerto Rico de 8 de mayo de 1945 (29 L.P.R.A. sec. 61), que excluyó expresamente de su ámbito al Gobierno, excepto sus ins-trumentalidades corporativas. Art. 2 (29 L.P.R.A. see. 63(2)). De esta definición surge, claramente, la preocupa-ción e interés que tuvo el legislador de que la aplicabilidad de la ley se extendiera sólo a aquellas entidades guberna-mentales que operan como negocios privados. NO LO HIZO ASÍ EN LA LEY NÚM. 382, supra.
Cinco (5) años más tarde, la Asamblea Legislativa aprobó una ley diseñada para proteger a los obreros contra discrímenes fundados en ideas políticas. Contrario a la Ley Núm. 130, supra, no se excluyó al Gobierno: ¿podemos se-riamente considerar dicha omisión como un simple “olvi-do”? NO LO CREEMOS; DESPUÉS DE TODO, ¿QUIÉ-NES ESTÁN MÁS EXPUESTOS A LAS PERSECUCIONES O REVANCHISMOS POR RAZÓN DE CAMBIOS POLÍTICOS, LOS EMPLEADOS PÚBLICOS O LOS DE EMPRESAS PRIVADAS? LA HISTORIA CON-TEMPORÁNEA NOS BRINDA CLARAMENTE LA RESPUESTA.
El hecho de que se excluyeran a los empleados públicos en la Ley Núm. 130 de 1945, supra —no así en la Ley Núm. 382 de 1950, supra— y se volvieran a excluir en la Ley Núm. 100 de 1959, supra, corrobora la intención de la Asamblea Legislativa de incluir al Gobierno en la defini-ción de “patrono”. Después de todo, estamos frente a una definición suficientemente amplia. Y es que omitir una dis-posición de un estatuto similar que aborda un mismo tema, tiende a confirmar que existía una intención distinta. Véase 2A Sutherland, Statutes and Statutory Construction *577Sec. 51.02, pág. 454 (4ta ed. 1984), citado con aprobación en la opinión mayoritaria.
HH I — < I — t
La interpretación mayoritaria acarrea un indeseable resultado. Ilógicamente permite que subsistan dos (2) es-tatutos que versan y atienden un mismo asunto, esto es, que protegen contra el discrimen político únicamente a los empleados de las empresas privadas y sus equivalentes públicas. No cabe otra conclusión. Si se excluye al Go-bierno de la definición de patrono, la Ley Núm. 382, supra, sólo cobijará entonces a los empleados de las empresas pri-vadas, quienes ya tienen la protección de la Ley Núm. 100, supra. Éstos, a su conveniencia, podrán escoger el estatuto que mejor satisfaga sus intereses. Dudamos seriamente que ésta haya sido la intención legislativa.
En resumen, según señaláramos, la Ley Núm. 382, supra, y la Ley Núm. 100, supra, tienen básicamente el mismo diseño remedial. Sólo varían en cuanto a la presun-ción que establece la Ley Núm. 382, supra, y en su defini-ción de patrono que incluye al Gobierno. Ya, mediante Sen-tencia publicada en Plaza v. Municipio de Adjuntas, 104 D.P.R. 905 (1976), partimos de la premisa de que la Ley Núm. 382, supra, aplica al Gobierno.
La mayoría sugiere que las salvaguardas de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1301 et seq., cubren las acciones de los empleados aquí recurridos. De esta forma intiman que tal protección ex-cluye la que brinda la Ley Núm. 382, supra. Opinión ma-yoritaria, pág. 570. Nada más lejos de la verdad. Sostener esa apreciación debilita, por no decir que revoca sub silen-tio, nuestra doctrina expuesta en Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347 (1988); First Fed. Sav. v. Asoc. de Condómines, 114 D.P.R. 426 (1983); Pedraza Rivera v. Collazo Collazo, 112 D.P.R. 272 (1979), expositiva *578de que los trámites administrativos pueden obviarse cuando la causa de acción es una violación a los derechos civiles y constitucionales.
LA OPINIÓN MAYORITARIA OLVIDA QUE ESTA-MOS ANTE UN ESTATUTO DE CARÁCTER ESPECIAL, LIMITADO A DISCRIMEN POR IDEAS POLÍTICAS EN EL EMPLEO Y CON EL BENEFICIO DE UNA PRESUNCIÓN Aunque los empleados recurridos pueden vindicar sus derechos constitucionales por medio de un injunction, según el Art. 678 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 3524, la verdad es que, huérfanos de esa presunción de discrimen y de la doble penalidad por daños pecuniarios, quedan en un estado de indefensión sustancial.
LA INTERPRETACIÓN DE HOY SÓLO PUEDE EN-TENDERSE COMO UN ESFUERZO DE RELEVAR AL GOBIERNO DE LA CARGA QUE REPRESENTA ESA IMPORTANTE PRESUNCIÓN DE DISCRIMEN POLÍ-TICO DURANTE LOS PERÍODOS PRE Y POST ELECCIONARIOS.
Confirmaríamos los dictámenes recurridos.

(1) Sólo difiere en la cuantía mínima que en la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sec. 146 et sea.) es de cien dólares ($100).